


EXHIBIT 10.11 – EMPLOYMENT AGREEMENT BETWEEN REGISTRANT AND JOHN GRASSO

13

--------------------------------------------------------------------------------




[THE FIRST NATIONAL BANK OF LONG ISLAND LETTERHEAD]

January 1, 2007

Mr. John Grasso

Dear Mr. Grasso:

         This letter employment agreement (the “Agreement”) will serve to set
forth the terms and conditions of your employment by The First of Long Island
Corporation (“FLIC”), and its subsidiary, The First National Bank of Long Island
(the “Bank”), as follows:

 

 

1.

TERM; RENEWAL

         The Initial Term of the Agreement shall run from January 22, 2007
through and including January 21, 2008 and, if not terminated as described
below, the Agreement shall, on January 1 of each year, automatically be extended
for an additional year, resulting in a new one-year term (the “Renewal Terms”),
with such modifications hereto as the parties shall agree in writing; provided,
however, that the Agreement shall not be so extended in the event that you or
FLIC provides written notice of non-extension to the other party no later than
October 31 of the preceding year. Notwithstanding the foregoing, FLIC may not
provide such notice of non-extension during any period of time in which the
Board of Directors of FLIC is actively negotiating a transaction the
consummation of which would constitute a Change of Control Event (as hereinafter
defined).

 

 

2.

CAPACITY

         A.      You shall be employed in the capacity of Executive Vice
President of the Bank and such other senior executive title or titles of FLIC or
the Bank as may from time to time be determined by the Board of Directors of the
Bank and FLIC. You shall be the officer in charge of all operations of the
branch system of the Bank, with such specific duties and responsibilities as
shall be assigned to you by the Chief Executive Officer or by the Board of
Directors of the Bank. You shall be responsible to the Chief Executive Officer
of FLIC and the Bank.

         B.      You agree to devote your full time and attention and best
efforts to the faithful and diligent performance of your duties to FLIC and the
Bank and shall serve and further the best interests and enhance the reputation
of FLIC and the Bank to the best of your ability. Nothing herein shall be
construed as preventing you from serving as a member of the board of directors
of any non-profit organization.

 

 

3.

COMPENSATION

         As full compensation for your services, you shall receive the following
from FLIC or, in the discretion of FLIC, it shall cause the following to be paid
or provided by the Bank:

         A.      A Base Annual Salary of not less than One Hundred Sixty
Thousand Dollars ($160,000.00), payable bi-weekly; provided, however, that no
later than January 15 of each year that this Agreement shall remain in effect,
the Chief Executive Officer and the Board of Directors of FLIC shall review your
compensation, without any commitment, to determine whether to increase your Base
Annual Salary hereunder. In the event that the Board of Directors of FLIC does,
from time to time, increase your Base Annual Salary, the increased amount shall
be your Base Annual Salary for all purposes of this Agreement, and such
increased amount shall be the minimum amount payable hereunder.

         B.      Such other benefits as are consistent with the personnel
benefits provided by the Bank and FLIC to its officers and employees.

         C.      The use of an appropriate automobile furnished by the Bank.

14

--------------------------------------------------------------------------------




 

 

4.

TERMINATION PAYMENT

         A.      You will be entitled to a payment (the “Termination Payment”)
equal to One Hundred Per Cent (100%) of your then current Base Annual Salary
(the dollar amount so calculated being hereafter referred to as the “Full
Severance”) and FLIC shall make such Termination Payment to you, in the event
of, and within ten (10) days after, the occurrence of any of the following:

                   (i) Your employment is terminated by the Bank, provided,
however, that you shall not be entitled to receive such payment if such
termination is due to gross and substantial dishonesty on your part; or

                   (ii) You resign your employment with the Bank for Good Reason
(as hereinafter defined) within twenty-four months after a Change of Control
Event.

         B.      You will be entitled to a Termination Payment equal to Sixty
Six and Two-Thirds Per Cent (66 2/3%) of the Full Severance in the event that
you resign your employment with the Bank for any reason during the period
beginning on the thirty-first day after a Change of Control Event (as
hereinafter defined) and ending on the sixtieth day after such event.

         C.      FLIC may elect to discharge its obligation to make the
Termination Payment by causing the Bank, its wholly owned subsidiary, to do so.

 

 

5.

NON-WAIVER

         Your failure to resign upon the occurrence of a particular event
constituting Good Reason hereunder shall not bar you from resigning upon the
subsequent occurrence of any other or further event constituting Good Reason,
and thereby becoming eligible to receive the Termination Payment, provided that
such resignation occurs within twenty-four months after a Change of Control
Event.

 

 

6.

INELIGIBILITY FOR TERMINATION PAYMENT

         Regardless of whether a Change of Control Event shall have occurred,
you shall not be entitled to any Termination Payment in the event that your
employment is terminated by reason of your death, normal retirement or
disability.

 

 

7.

DEFINITIONS

         A.      “Good Reason” for resignation by you of your employment shall
mean the occurrence (without your express written consent) of any one of the
following acts or omissions to act by FLIC or the Bank:

                   (i) The assignment to you of any duties materially
inconsistent with the nature and status of your responsibilities immediately
prior to a Change of Control Event, or a substantial adverse alteration in the
nature or status of your responsibilities from those in effect immediately prior
to the Change of Control Event; provided, however, that a redesignation of your
title shall not in and of itself constitute Good Reason if your overall duties
and status within FLIC and the Bank are not substantially adversely affected.

                   (ii) The failure by FLIC or the Bank to pay you any portion
of your current compensation, or to pay you any portion of an installment of a
deferred compensation amount under any deferred compensation program, within
fourteen (14) days of the date such compensation is due.

         B.      “Change of Control Event” shall mean the occurrence of any one
of the following:

                   (i) Continuing Outside Directors (as hereinafter defined) no
longer constitute at least two-thirds (2/3) of Outside Directors (as hereinafter
defined) of FLIC;

                   (ii) There shall be consummated a merger or consolidation of
FLIC, unless at least two-thirds (2/3) of Continuing Outside Directors are to
continue to constitute at least two-thirds (2/3) of Continuing Directors;

                   (iii) At least two-thirds (2/3) of Continuing Outside
Directors determine that action taken by stockholders constitutes a Change of
Control Event; or

                   (iv) The Bank shall cease to be a wholly-owned subsidiary of
FLIC.

         C.      “Continuing Outside Director” shall mean any individual who is
not an employee of FLIC or the Bank and who (i) is a director of FLIC as of the
date hereof, (ii) prior to election as a director is nominated by at least
two-thirds (2/3) of

15

--------------------------------------------------------------------------------




the Continuing Outside Directors, or (iii) following election as a director is
designated a Continuing Outside Director by at least two-thirds (2/3) of
Continuing Outside Directors.

         D.      “Outside Director” shall mean an individual who is not an
employee of FLIC or the Bank who is a director of FLIC.

 

 

8.

INSURANCE

         8.1     In the event that you shall cease to be employed by the Bank
under circumstances entitling you to receive a Termination Payment hereunder,
you shall be entitled to the following insurance coverage:

         Health Insurance. FLIC shall, at no cost to you, continue to cover you
under, or provide you with, family medical and dental coverage subsequent to the
date of termination of your employment. Such coverage shall be continued for a
period ending on the date which is twelve (12) months after the termination date
and shall be no less favorable than your medical and dental coverage in effect
on such termination date; provided, however, that if such termination date is
subsequent to the occurrence of a Change of Control Event, the coverage to be
provided hereunder shall be no less favorable than the coverage in effect
immediately prior to the occurrence of such Change of Control Event.

         8.2     Notwithstanding the provisions of the foregoing Section 8.1,
the obligation of FLIC to provide the health insurance coverage described
therein shall cease, as to each such policy and form of coverage, on the date
when another employer makes available to you benefits which are substantially
comparable to those described in such sections, regardless of whether the
benefits made available by such employer require a contribution on your part.

 

 

9.

DEATH.

         In the event of your death subsequent to termination of your
employment, all payments and benefits due you hereunder shall be paid to your
designated beneficiary or beneficiaries or, if you have not designated a
beneficiary or beneficiaries, to your estate.

 

 

10.

NON-SOLICITATION; CONFIDENTIALITY

         10.1   In consideration of the agreement by FLIC to make a Termination
Payment to you under the circumstances described in Section “4” hereof, and
regardless of whether you shall actually become entitled to receive a
Termination Payment, you agree that, for a period of two (2) years after the
termination of your employment by FLIC, you will not (i) on behalf of any
banking organization or lender doing business in New York City or in the
Counties of Nassau or Suffolk, directly or indirectly solicit the business of
any person or entity which shall be a customer of the Bank on the date of such
termination or facilitate or assist in the development of any business
relationship between any such banking organization or lender and any such
customer or (ii) either directly or on behalf of any such banking organization
or lender, employ, retain, or solicit the employment or retention of, any person
who shall be an employee of the Bank on the date of such termination.

         10.2   You agree, without limitation as to time, to keep secret and
retain in confidence all confidential matters of FLIC and the Bank, whether
developed by FLIC, the Bank or you, including, without limitation, “know-how,”
trade secrets, customer lists, pricing policies, and operational methods, and
not to disclose them to anyone outside of FLIC or the Bank except in the course
of performing your duties hereunder or with the express written consent of FLIC.

         10.3   If a court of competent jurisdiction determines that any
covenant contained herein is unreasonable because of its term or territorial
scope, or for any other reason, such court may reform the condition of such
covenant so that it is reasonable under the circumstances and this covenant, as
reformed, shall be enforceable.

 

 

11.

MISCELLANEOUS

         11.1   Binding Effect; Successors. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by you and us, your heirs and
your and our respective legal representatives, successors and assigns. If FLIC
shall be merged into or consolidated with another entity, the provisions hereof
shall be binding upon and inure to the benefit of the entity surviving such
merger or resulting from such consolidation. We shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of FLIC, by agreement in form
and substance satisfactory to you, to expressly assume and agree to perform
hereunder in the same manner and to the same extent that we would be required to
perform hereunder if no such succession had taken place. The provisions hereof
shall continue to apply to each subsequent merger, consolidation or transfer of
assets of such subsequent employer.

         11.2   Notices. Any notices required to be given under this Agreement
shall, unless otherwise agreed to by you and us, be in writing and shall be sent
by certified mail, return receipt requested, to FLIC at 10 Glen Head Road, Glen
Head, New

16

--------------------------------------------------------------------------------




York 11545, Attention: Board of Directors, and to you at the home address which
you have designated in writing; or at such other address as you or we may
designate in writing, respectively.

         11.3   Waiver; Modification. No waiver or modification in whole or in
part of this Agreement, or any term or condition hereof, shall be effective
against any party unless in writing and duly signed by the party sought to be
bound. Any waiver of any breach of any provision hereof or any right or power by
any party on one occasion shall not be construed as a waiver of, or a bar to,
the exercise of such right or power on any other occasion or as a waiver of any
subsequent breach.

         11.4   Separability. Any provision of this Agreement which is
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The enforceability or invalidity of a provision of the Agreement in
one jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

         11.5   Controlling Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein.

         If this Agreement is satisfactory to you, kindly indicate your
acceptance by signing and returning the enclosed copy thereof to the Bank.

 

 

 

 

Very truly yours,

 

 

 

 

THE FIRST OF LONG ISLAND CORPORATION

 

 

 

 

By:

/s/ MICHAEL N. VITTORIO

 

 

--------------------------------------------------------------------------------

 

 

Michael N. Vittorio, President

 

 

 

Accepted and agreed to as
of the 22nd day of January, 2007

 

 



 

 

/s/ JOHN GRASSO

 

 

--------------------------------------------------------------------------------

 

 

John Grasso

 

 

17

--------------------------------------------------------------------------------